MEMORANDUM **
Navdeep Kaur Bhatt, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an immigration judge’s (“IJ”) decision denying her application for asylum, withholding of removal, and protection under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review the agency’s factual findings for substantial evidence, INS v. Elias-Zacarias, 502 U.S. 478, 481 n. 1, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992) and review de novo due process claims, Colmenar v. INS, 210 F.3d 967, 971 (9th Cir.2000). We deny the petition for review.
We reject Bhatt’s contention that the BIA failed to adjudicate her claim on appeal. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir.2000) (requiring error and prejudice for due process violation).
We also reject Bhatt’s due process challenge that she was prejudiced by the substitution of immigration judges during her asylum proceeding, because she cannot demonstrate prejudice. See id.; see also Vides-Vides v. INS, 783 F.2d 1463, 1469 (9th Cir.1986) (denying due process claim where petitioner not prejudiced by substitution of IJ).
To the extent that Bhatt contends that she established past persecution and a well-founded fear of future persecution, the record does not compel such a finding. See Elias-Zacarias, 502 U.S. at 481-82, 112 S.Ct. 812.
Bhatt does not raise any arguments in her opening brief regarding the BIA’s denial of withholding of removal and CAT relief. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996) (“Issues raised in a brief that are not supported by argument are deemed abandoned.”).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.